Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.	Receipt of the applicant’s arguments filed on 10/29/2020 after Non- Final Office action mailed on 8/4/2020 are acknowledged. 

Status of the application
3.	Claims 1-5, 7, 8, 21, 25, 27, 29-31, and 33-39 are pending in this action. 
Claims 29, 37 have been further cancelled by examiner’s amendment and discussed below.
Claims 1, 35 have been further amended by examiner’s amendment and discussed below.
	Claims 1-5, 7, 8, 21, 25, 27, 30-31, 33-36, 38, 39 are allowed.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. Jinwon “John” Jung on January 22, 2021.

The claims have been amended as follows:
In the Claims:
Claim 1. (Currently amended) A process for manufacturing a chewing gum sheet without substantial use of a powdered non-stick agent comprising:
	a.	extruding a slab having a tacky surface of heated chewing gum composition;
	b.	passing the slab through at least one cooled calender roller with less than or equal to 0.18 weight % non-stick agent based on the slab weight to form a chewing gum sheet with predetermined dimensions, wherein the at least one cooled calender roller is in a temperature and humidity controlled environment, wherein the environmental air around the at least one cooled calender roller has a dew point above the temperature of the at least one cooled calender roller, wherein the slab comprises a center having a center temperature and wherein the surface temperature of the slab is less than the center temperature, thereby creating a temperature differential, wherein the temperature differential is between about 4°F to 19°F, and wherein the temperature differential is maintained through passing a forming unit.
Claim 29 (Cancelled).
the process comprising:
	a.	extruding a slab having a tacky surface of heated chewing gum composition;
	b.	passing the slab through at least one calender roller without non-stick agent to form a chewing gum sheet with predetermined dimensions, 
wherein a temperature differential is maintained between a center and a surface of the slab through passing a forming unit, 
wherein at least one calender roller used to manufacture the chewing gum sheet is a cooled calender roller[[;]], calender roller is in a temperature and humidity controlled environment and enclosed in an insulated and sealed closure, wherein the environmental air around the at least one cooled calender roller has a dew point above the temperature of the at least one cooled calender roller [[.]],
wherein the at least one cooled calender roller has a temperature below freezing temperature.
Claim 37 (Cancelled). 

Allowable subject matter
5.	Claims 1-5, 7, 8, 21, 25, 27, 30, 31, 33-36, 38, 39 are allowed.

Reasons for allowance
6.	Applicants arguments filed on 10/29/2020 have been considered. Examiner’s amendment approved by the applicants representative has been considered. Upon review, it has been found that  the closest cited prior arts Ream et al. USPN 5667824, Anderson et al., USPN 5720913 and Anderson et al. USPN 2004/0028772 and Shulski et al. US 2006/0040041 do not teach or disclose the amended independent claims 1 
As these are the method steps, therefore, each of the steps with their respective amended claim limitations are not properly disclosed by the combinations of prior arts of record, therefore, the amendment overcome the rejections of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
7. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792          

/DONALD R SPAMER/Primary Examiner, Art Unit 1799